--------------------------------------------------------------------------------

EXHIBIT 10.2
 
FIRST AMENDMENT TO THE EQUITY PURCHASE AGREEMENT
 
THIS FIRST AMENDMENT TO THE EQUITY PURCHASE AGREEMENT (this “Amendment”) is made
as of March 26, 2012, by and among General Maritime Corporation, a Marshall
Islands corporation, Oaktree Principal Fund V, L.P., Oaktree Principal Fund V
(Parallel), L.P., Oaktree FF Investment Fund, L.P. - Class A, and OCM Asia
Principal Opportunities Fund, L.P., each a Cayman Islands exempted limited
partnership, and amends that certain Equity Purchase Agreement dated as of
December 15, 2011, by and among the foregoing parties (the “Purchase
Agreement”).  Capitalized terms used but not otherwise defined herein have the
meanings ascribed to such terms in the Purchase Agreement.
 
WHEREAS, the parties desire to amend the Purchase Agreement as set forth in this
Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.             Amendments to the Purchase Agreement.
 
(a)           Section 1 of the Purchase Agreement is hereby amended by adding
the following definitions in proper alphabetical order:
 
“Committee” means the Official Committee of Unsecured Creditors in the Chapter
11 Cases appointed on November 29, 2011 by the United States Trustee for the
Southern District of New York.
 
“Committee Restructuring Support Agreement” means that restructuring support
agreement, entered into on March 26, 2012, by and among the Company, the
Supporting Oaktree Lenders, the Committee and certain holders of the Senior
Notes party thereto.
 
“Fee Shares” means 3.0% of the Reorganized Equity to be delivered to Oaktree or
a designated Affiliate of any Oaktree Fund in accordance with Section 2.2.
 
“Restructuring Term Sheet” has the meaning set forth in the Committee
Restructuring Support Agreement.
 
“Senior Notes” means the $300 million of senior unsecured notes under that
certain indenture dated as of November 12, 2009 among the Company, the
subsidiary guarantor parties and the Bank of New York Mellon, as trustee for 12%
Senior Notes due 2017.
 
“Supporting Noteholders” means those certain holders of Senior Notes that have
executed the Committee Restructuring Support Agreement or otherwise become a
party thereto.
 
(b)           The definitions of “Commitment Fee” and “Commitment Fee Warrant
Shares” in Section 1 of the Purchase Agreement are hereby deleted in their
entirety.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           The definition of “Plan” in Section 1 of the Purchase Agreement is
hereby amended and restated in its entirety as follows:
 
“Plan” means the Second Amended Plan of Reorganization filed with the Bankruptcy
Court, dated as of March 26, 2012.”
 
(d)           The definition of “Restructuring Transactions” in Section 1 of the
Purchase Agreement is hereby amended and restated in its entirety as follows:
 
“Restructuring Transactions” means the transactions contemplated by the Plan and
the Committee Restructuring Support Agreement.”
 
(e)           Each reference to the “Commitment Fee” in the fifth WHEREAS
clause, the definition of “Approval Order” in Section 1, and Sections 2.1(a),
3.4 and 9.4 of the Purchase Agreement shall be deemed to refer to the Fee
Shares.
 
(f)            Each reference to the “Commitment Fee Warrant Shares” in Sections
2.1(a) and 3.4 of the Purchase Agreement shall be deemed to refer to the Fee
Shares.
 
(g)           Section 2.2(a) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
 
“2.2        The Fee Shares; Expense Reimbursement and Break-Up Fee.


(a)           The Company acknowledges and agrees that Oaktree has expended
considerable time and expense in connection with this Agreement and the
Restructuring Support Agreement and the negotiation thereof, that Oaktree incurs
considerable risk in providing its commitment under the terms of this Agreement,
and that this Agreement and the Restructuring Support Agreement provide value
to, and are beneficial to, the Company’s estate. The Company further
acknowledges and agrees in accordance with the Approval Order (once entered),
that the Company’s delivery of the Fee Shares shall be made on the Effective
Date and its compliance with the requirements of Section 2.2(b)(iii) shall be a
condition precedent to the Effective Date, and that the delivery of the Fee
Shares and payment of the Expense Reimbursement and Break-Up Fee, as applicable,
are integral to this Agreement and the Restructuring Support Agreement and
Oaktree’s agreement to proceed with the transactions contemplated hereby and the
Restructuring. Accordingly, subject to entry of the Approval Order, the Company
hereby agrees to provide the following consideration to Oaktree or a designated
Affiliate of any Oaktree Fund in exchange for Oaktree’s agreement to enter into
and perform its obligations under this Agreement pursuant to the terms hereof:


(i)           the Fee Shares;


(ii)          the Break-Up Fee; and


(iii)         the Expense Reimbursement (collectively, with the Fee Shares and
the Break-Up Fee, the “Oaktree Fees”).”
 
 
2

--------------------------------------------------------------------------------

 
 
(h)           Section 2.2(b)(i) of the Purchase Agreement is hereby deleted in
its entirety and replaced with the following:
 
“(i)           the Fee Shares shall be delivered to Oaktree or a designated
Affiliate of any Oaktree Fund on the Effective Date; provided, that, for the
avoidance of doubt, the Fee Shares shall not be delivered to Oaktree if the
Closing does not occur;”


(i)            Section 3.3 of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
 
“3.3      Due Issuance and Authorization of Oaktree Commitment Shares and Fee
Shares.  The Oaktree Commitment Shares and the Fee Shares issued and delivered
to Oaktree pursuant to the terms of this Agreement and in accordance with the
Plan will be, upon issuance, duly authorized, validly issued, fully paid and
non-assessable, and will be free and clear of all transfer taxes, liens (other
than liens created or otherwise imposed by or on Oaktree), preemptive rights
(other than those preemptive rights granted to Oaktree and its Affiliates
pursuant to the Investment Agreement, dated as of March 29, 2011, as amended,
between OCM Marine Investments and the Company) and encumbrances (other than
encumbrances created or otherwise imposed by or on Oaktree and restrictions
imposed by the Securities Act or any other applicable securities laws) with
respect to the issue thereof.”


(j)            Section 9.11 of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
 
“9.11    Valid Issuance.  The Oaktree Shares and the Fee Shares issued and
delivered to Oaktree hereunder (and in accordance with the Plan) shall be, upon
issuance, duly authorized, validly issued, fully paid and non-assessable, and
will be free and clear of all taxes, liens (other than liens created or
otherwise imposed by or on Oaktree), preemptive rights (other than those
preemptive rights granted to Oaktree and its Affiliates pursuant to the
Investment Agreement, dated as of March 29, 2011, as amended, between OCM Marine
Investments and the Company) and encumbrances (other than encumbrances created
or otherwise imposed by or on Oaktree and encumbrances imposed by the Securities
Act) with respect to the issue thereof.”


(k)           For the avoidance of doubt, each reference in the Purchase
Agreement to the “Restructuring Support Agreement” or any exhibit thereto shall
be deemed to be a reference to the Restructuring Support Agreement or such
exhibit, as applicable, in each case as amended from time to time.
 
(l)            Each reference to the Restructuring Support Agreement in Sections
5.3, 7.2 and 9.15 of the Purchase Agreement shall be deemed to refer to (i) the
Restructuring Support Agreement and (ii) the Committee Restructuring Support
Agreement.
 
(m)          Section 9.13 of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
 
 
3

--------------------------------------------------------------------------------

 
 
“9.13   No Breach of Restructuring Support Agreement or the Committee
Restructuring Support Agreement.  None of the Company, the Committee, the
Supporting Credit Facility Lenders and the Supporting Noteholders (as
applicable) shall be in material breach of any of their respective obligations
under the Restructuring Support Agreement or the Committee Restructuring Support
Agreement (as applicable).”
 
(n)           A new Section 11.2(m) is hereby added to the Purchase Agreement as
follows:
 
“(m)  upon the occurrence of a material breach by the Company, the Committee or
any Supporting Noteholder of any of its obligations under the Committee
Restructuring Support Agreement, and the failure to cure such breach upon the
terms set forth in the Committee Restructuring Support Agreement;”
 
(o)           A new Section 11.2(n) is hereby added to the Purchase Agreement as
follows:
 
“(n)  upon termination of the Committee Restructuring Support Agreement in
accordance with its terms (other than on account of a breach by Oaktree);”
 
(p)           A new Section 11.2(o) is hereby added to the Purchase Agreement as
follows:
 
“(o)  if the documents and materials comprising the Plan Supplement (as defined
in the Plan) or the Definitive Documents (as defined Committee Restructuring
Support Agreement) filed by the Company with the Bankruptcy Court include terms
that are inconsistent with the Plan or the Restructuring Term Sheet in any
material respect, unless otherwise reasonably acceptable to Oaktree;”
 
(q)           A new Section 11.2(p) is hereby added to the Purchase Agreement as
follows:
 
“(p)  the Supporting Credit Facility Lenders withdraw their support for the Plan
or otherwise fail to acknowledge that the Plan is an “Acceptable Plan” as
defined in the DIP Credit Agreement.”
 
(r)            A new Section 11.3(e) is hereby added to the Purchase Agreement
as follows:
 
“(e)  upon the termination of the Committee Restructuring Support Agreement by
the Company pursuant to Section 10(a) thereof”
 
(s)           Section 9.10 of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
 
“9.10   Cash.  As of the Closing Date, and after giving effect to (i) all of the
Restructuring Transactions contemplated by the Plan, including the payment of
the Equity Investment Amount and the consummation of the Participation Offering,
if any, and (ii) all payments due under the Plan (including (x) all payments
made on or before the Closing Date pursuant to the terms of the Plan in respect
of all outstanding professional fees, and including all other Expense
Reimbursement payments payable hereunder and (y) all cure costs payable before,
at or after the Closing Date) and the payment obligations set forth in Section
5.12, the GMR Parties shall have Cash in an amount no less than the sum of (a)
$14 million, plus (b) the amount by which the aggregate of the accounts payable
(as determined in accordance with GAAP) plus all accrued expenses (as determined
in accordance with GAAP, net of accrued expenses that are not reasonably
expected to become accounts payable, as determined in a manner consistent with
the Company’s past practices), in each case, of the GMR Parties, exceeds $10
million (the “Accounts Payable Threshold”) as of the Closing Date; provided,
however, that in the event that the Effective Date does not occur on or before
April 30, 2012, the Accounts Payable Threshold will be increased to $12
million;”
 
 
4

--------------------------------------------------------------------------------

 
 
2.             Ratification.  Except as specifically provided for in this
Amendment, no changes, amendments or other modifications have been made on or
prior to the date hereof or are being made to the terms of the Purchase
Agreement or the rights and obligations of the parties thereunder, all of which
such terms are hereby ratified and confirmed and remain in full force and
effect.
 
3.             Amended Plan.  Oaktree agrees that (i) the filing, implementation
and confirmation of the Second Amended Plan of Reorganization filed with the
Bankruptcy Court, dated as of March 26, 2012, or (ii) the taking of any action
by the Company required by the Second Amended Plan of Reorganization or the
Committee Restructuring Support Agreement, in each case, does not constitute a
breach of the Purchase Agreement.
 
4.             Milestones.  Oaktree hereby agrees to the modify the Milestones
as reflected in the attached Exhibit A
 
5.             Effect of Amendment.  Whenever the Purchase Agreement is referred
to in the Purchase Agreement or in any other agreements, documents and
instruments, such reference shall be deemed to be to the Purchase Agreement as
amended by this Amendment.
 
6.             Effect of Termination of the Committee Restructuring Support
Agreement.  Notwithstanding anything to the contrary contained herein, in the
event (a) the Purchase Agreement may be terminated in accordance with Section
11.2(m), Section 11.2(n), Section 11.2(o) and/or Section 11.2(p) of the Purchase
Agreement (as modified by this Amendment) or (b) the Company terminates the
Committee Restructuring Support Agreement in accordance with Section 10(a) of
the Committee Restructuring Support Agreement (except with respect to a
termination by the Company in accordance with Section 10(a)(i) as a result of a
material breach by the Supporting Oaktree Lenders (as defined in the Committee
Restructuring Support Agreement)), Oaktree may, in its sole discretion and
pursuant to a written notice provided to the Company within five (5) Business
Days of the earliest date on which the event giving rise to such termination
right occurred (or, with respect to the Company’s termination right in Section
10(a) of the Committee Restructuring Support Agreement, the date on which the
Company exercises such termination right), either (x) terminate the Purchase
Agreement or (y)(i) cause this Amendment to cease to have any force or effect
(except with respect to Section 3 hereof) and (ii) provide that the form of the
Purchase Agreement that was in effect immediately prior to the date of this
Amendment shall remain in full force and effect (it being understood that the
Milestones shall be adjusted in accordance with a confirmation scheduling order
agreed to by the Parties and approved by the Bankruptcy Court). Notwithstanding
the foregoing, nothing in this Section 6 shall modify or otherwise prejudice the
Company’s right to terminate the Purchase Agreement in accordance with Section
11.3 of the Purchase Agreement (as modified by Section 1 of this Amendment).
 
 
5

--------------------------------------------------------------------------------

 
 
7.             Miscellaneous.  Sections 12.6, 12.7 and 12.8 of the Purchase
Agreement are hereby incorporated (mutatis mutandi) by reference in their
entirety to this Amendment.
 
* * * * *
 
 [Signature pages follow.]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto intending to be legally bound have
executed this Amendment to the Equity Purchase Agreement as of the date first
above written.
 

 
GENERAL MARITIME CORPORATION
         
 
By: 
/s/ Jeffrey D. Pribor     Name:  Jeffrey D. Pribor     Title:  Executive Vice
President  

 

 
OAKTREE PRINCIPAL FUND V, L.P.
         
By:       Oaktree Principal Fund V GP, L.P.
   
Its:        General Partner
          By:       Oaktree Principal Fund V GP Ltd.     Its:        General
Partner           By:       Oaktree Capital Management, L.P.    
Its:        Director  

 
 
By: 
/s/ B. James Ford
    Name: 
B. James Ford
    Title:  Managing Director  

 
 
By: 
/s/ Adam Pierce
    Name: 
Adam Pierce
    Title:  Senior Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 

 
OAKTREE PRINCIPAL FUND V (PARALLEL), L.P.
         
By:       Oaktree Principal Fund V GP, L.P.
   
Its:        General Partner
         
By:       Oaktree Principal Fund V GP Ltd.
    Its:        General Partner          
By:       Oaktree Capital Management, L.P.
    Its:        Director  

 
 
By:
/s/ B. James Ford
    Name:
B. James Ford
    Title:  Managing Director  

 
 
By:
/s/ Adam Pierce
    Name:
Adam Pierce
    Title:  Senior Vice President  

 

 
OAKTREE FF INVESTMENT FUND, L.P. - CLASS A
         
By:       Oaktree FF Investment Fund GP, L.P.
   
Its:        General Partner
         
By:        Oaktree FF Investment Fund GP Ltd.
    Its:        General Partner          
By:       Oaktree Capital Management, L.P.
    Its:        Director  

 
 
By:
/s/ B. James Ford
    Name:
 B. James Ford
    Title:  Managing Director  

 
 
By:
/s/ Adam Pierce
    Name:
Adam Pierce
    Title:  Senior Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 

 
OCM ASIA PRINCIPAL OPPORTUNITIES FUND, L.P.
         
By:       OCM Asia Principal Opportunities Fund GP, L.P.
   
Its:        General Partner
         
By:       OCM Asia Principal Opportunities Fund GP Ltd.
    Its:        General Partner          
By:       Oaktree Capital Management, L.P.
    Its:        Director  

 
 
By:
/s/ B. James Ford
    Name:
B. James Ford
    Title: Managing Director  

 
 
By:
/s/ Adam Pierce
    Name:
Adam Pierce
    Title:  Senior Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


Milestones


(i)
The Company shall have received fully executed copies of the following documents
(each in form and substance reasonably acceptable to Oaktree) no later than
March 26, 2012:  (a) the Committee Restructuring Support Agreement; and (b) the
First Amendment to the Purchase Agreement.

 
(ii)
The Company shall file the following documents with the Bankruptcy Court no
later than March 26, 2012:  (a) the Second Amended Plan; (b) a motion pursuant
to section 1127 of the Bankruptcy Code with respect to the Second Amended Plan
(the “Section 1127 Motion”), exhibits to which shall include, among other items,
a proposed Notice of Plan Modifications to be sent to affected creditors
entitled to vote on the Second Amended Plan; and (c) a motion to approve the
Plan Support Agreement exhibits to which shall include, among other items, a
copy of the executed Committee Restructuring Support Agreement.

 
(iii)
The Company shall obtain the entry of an order approving the Section 1127 Motion
(the “Section 1127 Order”) no later than April 3, 2012.

 
(iv)
The Company shall complete mailing of the Notice of Plan Modifications to
affected creditors entitled to vote on the Second Amended Plan pursuant to the
Section 1127 Order within 3 business days after entry of the Section 1127 Order.

 
(v)
The hearing to confirm the Second Amended Plan shall commence on May 3, 2012.

 
(vi)
The Company shall obtain entry of an order confirming the Second Amended Plan,
including all exhibits, appendices and related documents, each in form and
substance consistent with the terms of the Second Amended Plan within 5 business
days after the confirmation hearing begins.

 
(vii)
The effective date under the Second Amended Plan shall occur within 14 days of
entry of the order confirming the Second Amended Plan.

 
 

--------------------------------------------------------------------------------